Case 18-10462     Doc 187     Filed 12/11/19    Entered 12/11/19 11:04:16    Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT

                         MIDDLE DISTRICT OF LOUISIANA


IN RE: KENNETH M. JACKSON                                       CASE.: 18-10462
                                                                CHAPTER 7
                    DEBTOR


                                ORDER RECALLING
                               WARRANT FOR ARREST

      For reasons orally assigned at a hearing held on December 10, 2019,

    IT IS ORDERED that the Warrant for Arrest filed on December 5, 2019, (P-181) is
RECALLED.

      Baton Rouge, Louisiana, December 11, 2019.

                                 s/ Douglas D. Dodd
                                DOUGLAS D. DODD
                        UNITED STATES BANKRUPTCY JUDGE
